Exhibit 10(a) EXECUTION COPY AMENDMENT NO. 2 TO CREDIT AGREEMENT This AMENDMENT NO. 2, dated as of August 24, 2007 (this “Amendment”), is made to that certain $1,500,000,000 Revolving Credit Agreement, dated as of March 1, 2007, as amended by that certain Amendment No. 1 to Credit Agreement, dated as of June 29, 2007 (as amended, the “Credit Agreement”), among Texas Competitive Electric Holdings Company LLC (formerly known as “TXU Energy Company LLC”) (“TCEH”), as the Borrower, certain lenders party thereto (the “Lenders”) and Credit Suisse, Cayman Islands Branch, as administrative agent for the Lenders (in such capacity, the “Agent”). PRELIMINARY STATEMENT: TCEH has requested that the Lenders agree to the further amendment of the Credit Agreement as set forth herein, and the Required Lenders have agreed to such request, subject to the terms and conditions of this Amendment.Therefore, for good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: SECTION 1.Definitions.Capitalized terms used but not defined herein have the meanings assigned to such terms in the Credit Agreement. SECTION 2.Amendments.The Credit Agreement is hereby amended as follows: (a)the definition of “Commitment Termination Date” set forth in Section 1.01 is hereby amended and restated in its entirety to read as follows:‘“Commitment Termination Date” shall mean the earlier of: (i)the date of any issuance by the Borrower of any debt or preferred equity securities or the entering into by the Borrower of any credit facility, including any extension or refinancing of any other debt of the Borrower, but excluding (A)the issuance of pollution control revenue bonds, commercial paper, the Incremental Notes and the New Incremental Notes, (B) the entering into by the Borrower of any credit facility, the proceeds of which are to be used principally to support margin requirements under the long-term hedging program of the Borrower and its Affiliates consistent with that described in the Borrower’s report on Form 10-Q for the fiscal quarter ended June 30, 2007; and (C)borrowings, deemed borrowings and extensions of credit under uncommitted lines of credit and other credit facilities in place on February24, 2007 or any credit facility described in clause (B) above; and (ii)February23, 2008; (b)the following definition is hereby added to Section 1.01 in appropriate alphabetical order:““New Incremental Notes” means up to $1,500,000,000 in unsecured notes issued on a single date by the Borrower after August24, 2007 and with a scheduled maturity after March3, 2008.”; 1 (c)the following subsection (f) is hereby added at the end of Section 2.08:“(f)The Total Commitment shall, (i) on the date of execution of any credit facility described in clause (i)(B) of the definition of Commitment Termination Date, automatically and permanently reduce by an amount equal to (A) in the event that the Total Commitment has not already been reduced upon the issuance of New Incremental Notes pursuant to clause (ii) below, $500,000,000, or (B) in the event that the Total Commitment has already been reduced upon the issuance of New Incremental Notes pursuant to clause (ii) below, the lesser of (x) $500,000,000 and (y) the aggregate principal amount of the New Incremental Notes that were issued, and (ii) on the date of issuance of any New Incremental Notes, automatically and permanently reduce by an amount equal to (A) in the event that the Total Commitment has not already been reduced pursuant to clause (i) above, the greater of (x) $500,000,000 and (y) the aggregate principal amount of the New Incremental Notes issued on such date, and (B) in the event that the Total Commitment has already been reduced pursuant to clause (i) above, the aggregate principal amount of the New Incremental Notes issued on such date.”; and (d)Section 2.09(b) is hereby amended and restated in its entirety to read as follows:“(b) On any date on which the Total Commitment shall be reduced pursuant to Section2.08(c), (d) or (f) above, the Borrower shall, with respect to outstanding Loans, prepay such Loans and/or, with respect to LC Outstandings, deliver cash collateral to be held by the Agent in the Cash Collateral Account to the extent and for the duration necessary to cause the Outstanding Credits minus the amount of cash held in the Cash Collateral Account to be no greater than the Total Commitment (after giving effect to any such reduction pursuant to Section2.08(c), (d) or (f)).At such time that cash is no longer required to be held by the Agent as collateral under this Section2.09(b), the Agent will repay and reassign to the Borrower any such cash then on deposit in the Cash Collateral Account, and the Lien of the Agent on the Cash Collateral Account with respect to such cash shall automatically terminate.”. SECTION 3.
